Citation Nr: 1534845	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  08-18 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel



INTRODUCTION

The Veteran had active military service from December 1970 to September 1972. 

These matters come before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction resides with the Chicago, Illinois RO.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The issues on appeal were previously remanded by the Board in May 2014 to obtain a medical opinion regarding the etiology of the Veteran's bilateral hearing loss and tinnitus.  This was accomplished, and the claims were readjudicated in a September 2014 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

1.  The Veteran has currently diagnosed tinnitus and bilateral sensorineural hearing loss as defined by VA regulation.

2.  The Veteran was exposed to loud noises (acoustic trauma) to both ears during service.

3.  Symptoms of tinnitus and bilateral hearing loss were not chronic in service. 

4.  Symptoms of tinnitus and bilateral hearing loss did not manifest to a compensable degree within one year of separation. 
5.  Symptoms of tinnitus and bilateral hearing loss have not been continuous since service separation. 

6.  The Veteran's tinnitus and bilateral hearing loss are not etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a timely letter dated in November 2006, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Veteran's service treatment records, VA treatment records, and the Veteran's statements are associated with the claims file.  The Veteran was also afforded VA audiological examinations and medical opinions in January 2007, April 2007, June 2012, and May 2014 in connection with his service connection claims for bilateral hearing loss and tinnitus.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed in detail below, the Board finds that the May 2014 VA opinion and findings obtained in this case are adequate.  The VA nexus opinion provided considers all the pertinent evidence of record, the Veteran's reported in-service noise exposure, and provides a complete rationale for the opinions stated. 

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The conditions of sensorineural hearing loss and tinnitus (organic diseases of the nervous system) are "chronic disease[s]" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177   (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Hearing Loss and Tinnitus

The Veteran contends that his currently diagnosed bilateral hearing loss and tinnitus are the result of his in-service noise exposure.

The Veteran's service personnel records reflect a military occupational specialty (MOS) of field artillery crewman and the Veteran has stated that he was exposed to loud noises during service.  The RO has conceded exposure to acoustic trauma in service based on the Veteran's MOS.  The Board agrees and finds that the Veteran was exposed to acoustic trauma in service.

Next, the Board finds that the Veteran has a sensorineural hearing loss "disability" in both ears that meets the criteria of 38 C.F.R. § 3.385.  Impaired hearing is considered a disability for VA compensation purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court has held that a veteran may establish the required nexus between current hearing loss disability and his term of military service if he can show by competent evidence that his hearing loss disability resulted from the in-service acoustic trauma even where the hearing loss disability does not arise in service.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

In a January 2007 VA audiological examination, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 15, 15, 20, 35, and 40, respectively, with an average puretone threshold of 28 decibels. Speech discrimination in the right ear was 98 percent.  In the left ear, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz were 20, 15, 30, 40, and 50, respectively, with an average puretone threshold of 34 decibels. Speech discrimination in the left ear was 96 percent.  As the auditory threshold was 40 decibels at the test frequency of 4000 in the right ear and 40 decibels at 3000 and 4000 Hertz in the left ear, the Veteran meets the meets the criteria for a hearing loss disability under 38 C.F.R. § 3.385. 

The Board also finds that the Veteran has a current tinnitus disability.  See January 2007 VA examination report.  The Veteran is competent to describe observable symptoms such as ringing in the ears and loss of hearing as these are observable symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App. at 374 (a veteran is competent to testify that he experienced ringing in his ears in service and had experienced ringing in his ears ever since service).

The Board next finds that symptoms of bilateral hearing loss were not chronic during active service.  The Board notes that audiometric test results dated prior to November 1967 are presumed to have been reported in units pursuant to standards set forth by the American Standards Association (ASA), unless otherwise indicated. Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, any ASA units (found in service medical records) must be converted to ISO-ANSI units as appropriate. 

Upon pre-induction examination in October 1970, the Veteran was not noted to have a hearing loss or tinnitus disorder.  It was further noted that the Veteran's audiometric testing was performed using 1951 ASA standards.  Hence, the data contained therein must be converted.  As such, the Veteran's puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, as converted to ISO units, were 20, 15, 15, n/a, and 5, respectively, in the right ear.  In the left ear, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, as converted to ISO units, were 25, 20, 25, n/a, and 20, respectively.

The audiological evaluation conducted during the Veteran's April 1972 separation examination showed pure tone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in both ears of 0, 0, 0, n/a, and 0 decibels, respectively.  A hearing loss or tinnitus disorder was not noted.

The Board finds that the record essentially shows that the Veteran's right ear hearing acuity was within normal limits both at the time of his entrance to active duty and upon his discharge.  The October 1970 pre-induction pure tone threshold at 500 Hertz was 25, indicating some hearing impairment.  Audiometric testing on separation examination in April 1972 shows essentially normal hearing in the left ear.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  The Board finds that the Veteran's bilateral hearing loss was not chronic in service.

The Board has also finds that the evidence of record does not establish any clinical manifestations of hearing loss or tinnitus to a degree of 10 percent or more within the applicable time period; as such, the criteria for presumptive service connection on the basis of a chronic disease have not been satisfied.  See 38 C.F.R. 
§ 3.307(a)(3).

The Board next finds that symptoms of bilateral hearing loss and tinnitus have not been continuous since service separation.  The first diagnosis of tinnitus and hearing loss came during the January 2007 VA examination report, over 30 years after service separation.  The Board finds that this long lapse of time between service separation and a diagnosis of tinnitus or hearing loss weighs against a finding that the Veteran's bilateral hearing loss or tinnitus is related to service.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (holding that it was proper to consider the veteran's entire medical history in determining if service-connection is warranted, including a lengthy period of absence of complaints).  

Post-service treatment records are negative for complaints of tinnitus or hearing loss prior to January 2007.  The Veteran has also not been consistent regarding the onset of his hearing loss.  For example, while he has stated that hearing loss and tinnitus have existed since service separation, the evidence does not contain any complaints or treatment for hearing loss of tinnitus until many years after service separation.  The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here, the Veteran filed another claim for service connection, but did not mention hearing loss or tinnitus at any time prior to his August 2006 claim.  For example, in May 1974, only two years after service separation, the Veteran filed a claim for service connection for a back disorder, but did not mention hearing loss or tinnitus at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits. In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for his bilateral hearing loss and tinnitus, when viewed in the context of his action regarding his other claim for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain hearing loss or tinnitus in service and a lack of hearing loss and tinnitus symptomatology at the time he filed the other claim.  For these reasons, the Board finds that symptoms of hearing loss or tinnitus have not been continuous since service separation.

The Board next finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed bilateral hearing loss and tinnitus are not related to active service.  The Veteran was afforded a VA examination in January 2007 and an addendum opinion was rendered in April 2007.  The audiologist concluded that, based on the fact that the Veteran's hearing loss at entrance and upon discharge were within normal limits, it was less likely that his currently manifest bilateral hearing loss disability and tinnitus were related to his noise exposure in service.
As noted above, the Board has found that the Veteran's right ear hearing was within normal limits both at the time of his entrance to active duty and upon his discharge, but he did have some hearing loss in his left ear at the time of his entrance and that hearing in the left hear was normal upon his discharge.  Since the January/April 2007 audiological opinions and evaluations were based on an inaccurate medical history and supported by a rationale that is inconsistent with VA law (i.e., the absence of demonstration of hearing loss in service is not dispositive of an inquiry as to any etiological link between current hearing loss and service), the Board finds these medical opinions to lack probative value.  

The Veteran submitted a medical opinion from Dr. R.J. in October 2010.  Dr. R.J. noted that the Veteran presented with a long history of hearing loss and tinnitus.  As an artillery man, it was noted that the Veteran was exposed to loud noises.  
Dr. R.J. then opined that it was "possible" that being in the artillery contributed to the hearing loss and tinnitus.  The Board finds that the October 2010 medical opinion by Dr. R.J., although suggesting a "possible" relationship between his hearing loss and tinnitus and the in-service acoustic trauma, lacks probative value because it is an opinion of mere possibility and not probability.  See Bloom v. West, 12 Vet. App. 185 (1999) (the Court held that a physician's opinion the veteran's time as a prisoner of war "could have" precipitated the initial development of a lung condition, by itself and unsupported and unexplained, was "purely speculative").

A second VA medical opinion was obtained in June 2012.  The examiner noted that she reviewed the claims file and concluded that it was less likely than not that the hearing loss or tinnitus were related to military service.  She based her opinion on the lack of in-service complaints of hearing loss or tinnitus and the Veteran's normal bilateral hearing at the time of separation.  The Board also finds this opinion to lack probative value as it relied solely on the absence of in-service reports of hearing loss and tinnitus.

Pursuant to the Board's May 2014 remand, a third medical opinion was obtained in May 2014.  Regarding hearing loss, the examiner stated that noise induced hearing loss occurs at the time of exposure and not years later.  According to the examiner, normal hearing at service separation provides documentation that the hearing loss had a delayed onset.  Also, the examiner stated that, if the Veteran's hearing loss was noise induced from service 35 years ago, it would have been more severe at that time of the January 2007 hearing test.  Instead, the Veteran only had mild hearing loss.  The examiner noted that in its landmark report, Noise and Military Service-Implications for Hearing Loss and Tinnitus (2006), the Institute of Medicine stated that there was no scientific basis on which to conclude that hearing loss that appeared many years after noise exposure could be causally related to that noise exposure if hearing was normal immediately after the exposure.  The examiner quoted the following statement from the Institute of Medicine"

 "There is not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure.  Although the definitive studies to address this issue have not been
performed, based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur." 

The examiner noted that this study remained the definitive consensus in this matter.
Based on this reasoning, the examiner opined that the Veteran's hearing loss was not caused by or a result of military noise exposure.

Regarding tinnitus, the May 2014 examiner stated that, although hearing loss and tinnitus are commonly present together, they are not necessarily mutually occurring and have varying causes, to include certain medications, stress, anxiety, nicotine, sodium, excessive caffeine, etc.  The examiner noted that the Veteran never reported tinnitus in service and acoustic damage was not supported by the audiometric data as well.  Again, the examiner stated that noise induced tinnitus would occur at the time of the noise exposure and not years later.  For these reasons, the examiner opined that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure.

The Board finds the May 2014 VA medical opinion to be highly probative as the examiner reviewed the claims file, addressed service treatment records, reviewed and explained relevant medical literature, and provided opinions supported by clear and thorough rationales.  See Prejean,13 Vet. App. at 448-9.  As such, the Board finds that the May 2014 VA medical opinion weighs against a finding that the Veteran's hearing loss or tinnitus are etiologically related to service.   

The Board has also considered the Veteran's statements purporting to relate his currently diagnosed hearing loss and tinnitus to in-service acoustic trauma.  However, as a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of hearing loss and tinnitus.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Sensorineural hearing loss and tinnitus are medically complex disease processes because of their multiple possible etiologies and manifest symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  Such competent evidence has been provided by the May 2014 VA audiologist who reviewed the in-service audiometric results and the Veteran's claims file.  Here, the Board attaches greater probative weight to the May 2015 VA audiologist's opinion than to the Veteran's statements.  See Cartright, 2 Vet. App. at 25.

For these reasons, the Board finds that a preponderance of the evidence is against the claims for service connection for bilateral hearing loss and tinnitus, and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for a bilateral hearing loss disability is denied.

Service connection for tinnitus is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


